SUBSCRIPTION AGREEMENT

 

 This Subscription Agreement (the “Agreement”), dated as of August 5, 2015 (the
“Agreement”), is entered into by and between Louis P Solferino, (the
“Subscriber”) and Event Cardio Group Inc., a Nevada corporation (the “Company”).

 

WHEREAS, the Company is offering to the Subscriber (the “Offering”) 1,000,000
shares of its common stock, par value $0.001 per share (the “Purchased Common
Stock”) and a warrant to acquire 1,000,000 shares of common stock of the Company
for an exercise price of $0.10 per share (the “Warrant” and collectively with
the Purchased Common Stock, the “Securities”) and the Subscriber wishes to
purchase, and the Company wishes to sell to the Subscriber, upon the terms and
conditions stated in this Agreement, the Purchased Common stock and the Warrant;

 

WHEREAS, the Company and the Subscriber are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(2) of the Securities Act of 1933, as amended (the "1933 Act"), and
Rule 506 of Regulation D ("Regulation D") as promulgated by the United States
Securities and Exchange Commission under the 1933 Act; and

 

NOW, THEREFORE, in consideration of the premises and mutual covenants and
agreements hereinafter set forth, and intending to be legally bound, the parties
hereby agree as follows:


ARTICLE I

PURCHASE OF SECURITIES

 

Section 1.1 Purchase of the Securities. Subject to the terms and conditions of
this Agreement, the Subscriber purchases from the Company, and the Company
agrees to issue and sell to the Subscriber the Securities for an aggregate
purchase price of $50,000 USD (the “Purchase Price”). The Warrant will be
exercisable for a period of four (4) years commencing on the Closing for $0.10
per share and the terms and form of the Warrant will otherwise be subject to the
mutual agreement of the Subscriber and the Company. This Agreement shall not be
binding upon the Company until it has been accepted by the Company as evidenced
by the Company’s execution and delivery of this Subscription Agreement to the
Subscriber.

 

Section 1.2 Payment. Simultaneously herewith, the Subscriber shall make a wire
transfer payment or deliver to the Company Subscriber’s good check made out to
the Company, in the amount of the Purchase Price. Upon receipt of the Purchase
Price the Company will issue the Warrant to subscriber and instruct its transfer
agent to deliver the Purchased Common Stock to the Subscriber.

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Subscriber that:

Section 2.1 Organization and Qualification. The Company is a corporation validly
existing and in good standing under the laws of the State of Nevada and has the
requisite corporate power and authorization to own its properties and to carry
on its business as now being conducted.

 



Section 2.2 Issuance of Securities. Prior to the Closing, the Securities will be
duly authorized and, upon issuance in accordance with the terms hereof, shall be
validly issued and free from all taxes, liens and charges with respect to the
issue thereof and the Purchase Common Stock shall be fully paid and
nonassessable with the Subscriber being entitled to all rights accorded to a
holder of Common Stock. The offer and issuance by the Company of the Purchased
Common Stock is exempt from registration under the Securities Act of 1933, as
amended (the “1933 Act”).

 

Section 2.3 No General Solicitation. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has engaged in any
form of general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) in connection with the offer or sale of the
Securities.

 



 



Section 2.4 SEC Reports.   The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), including pursuant to Section 13(a) or 15(d) thereof, for the two years
preceding the date hereof (or such shorter period as the Company was required by
law or regulation to file such material) (the foregoing materials, including the
exhibits thereto and documents incorporated by reference therein, being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the 1933 Act and the Exchange Act, as applicable, and none of the SEC
Reports, when filed, contained any untrue statement of a material fact or
omitted to state a material fact required to be stated therein or necessary in
order to make the statements therein, in the light of the circumstances under
which they were made, not misleading.  The financial statements of the Company
included in the SEC Reports comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission with
respect thereto as in effect at the time of filing.  Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles applied on a consistent basis during the periods involved
(“GAAP”), except as may be otherwise specified in such financial statements or
the notes thereto and except that unaudited financial statements may not contain
all footnotes required by GAAP, and fairly present in all material respects the
financial position of the Company and its consolidated subsidiaries as of and
for the dates thereof and the results of operations and cash flows for the
periods then ended, subject, in the case of unaudited statements, to normal,
immaterial, year-end audit adjustments. 

 

ARTICLE III

SUBSCRIBER’S REPRESENTATIONS AND WARRANTIES

 

The Subscriber hereby represents and warrants to the Company:

 

Section 3.1 Authorization. The Subscriber has full power and authority to enter
into this Agreement. This Agreement, when executed and delivered by the
Subscriber, will constitute a valid and legally binding obligation of the
Subscriber, enforceable in accordance with the terms hereof.

 

Section 3.2 No Public Sale or Distribution. The Subscriber is acquiring the
Securities in the ordinary course of business for its own account and not with a
view towards, or for resale in connection with, the public sale or distribution
thereof, except pursuant to sales registered or exempted under the 1933 Act and
the Subscriber does not have a present arrangement to effect any distribution of
the Purchase Common Stock, or the shares that may be purchased on exercise of
the Warrant, to or through any person or entity. The Subscriber does not
presently have any agreement or understanding, directly or indirectly, with any
person to distribute any of the Purchase Common Stock or the shares that may be
purchased on exercise of the Warrant.

 

Section 3.3 Accredited Investor Status. The Subscriber is an "accredited
investor" as that term is defined in Rule 501(a) of Regulation D, and the
attached Exhibit C (the “Investor Questionnaire”) has been completed by the
Subscriber and all of the statements, answers and information contained therein
are true and correct as of the Closing Date.

Section 3.4 Reliance on Exemptions. The Subscriber understands that the
Securities are being offered and sold to it in reliance on specific exemptions
from the registration requirements of United States federal and state securities
laws and that the Company is relying in part upon the truth and accuracy of, and
the Subscriber's compliance with, the representations, warranties, agreements,
acknowledgments and understandings of the Subscriber set forth herein in order
to determine the availability of such exemptions and the eligibility of the
Subscriber to acquire the Securities.

 

Section 3.5 Information. The Subscriber has been furnished with or has had
access at the EDGAR Website of the Securities and Exchange Commission to the SEC
Reports.  In addition, the Subscriber has received in writing from the Company
such other information concerning its operations, financial condition and other
matters as the Subscriber has requested in writing and considered all factors
the Subscriber deems material in deciding on the advisability of investing in
the Securities. Subscriber has carefully read, and understands the information
in the SEC Reports. Neither such inquiries nor any other due diligence
investigations conducted by the Subscriber or its advisors, if any, or its
representatives shall modify, amend or affect the Subscriber's right to rely on
the Company's representations and warranties contained herein. The Subscriber
understands that its investment in the Securities involves a high degree of risk
and is able to afford a complete loss of such investment. The Subscriber has
sought such accounting, legal and tax advice as it has considered necessary to
make an informed investment decision with respect to its acquisition of the
Securities.



 



 

Sections 3.6, 3.7, 3.8 and 3.9. Affirmation. The Subscriber hereby restates as
true and accurate on the date hereof, the Representations and Warranties
contained in Sections 3.6, 3.7, 3.8 and 3.9 of the Subscription Agreement dated
November 7, 2014 (the “Subscription Agreement”) pursuant to which the Company
sold to the Subscriber 700,000 shares of its common stock, par value $0.001 per
share, and the information provided by the Subscriber in the confidential
purchaser questionnaire executed in connection with his purchase of common stock
of the Company on November 7, 2014.

 

ARTICLE IV
MISCELLANEOUS

 

Sections 6.1 through 6.11 of the Subscription Agreement are hereby incorporated
by reference into this agreement as if restated herein in their entirety.

 



 



IN WITNESS WHEREOF, the parties have executed this Agreement as of the day and
year first written above.

 



    /s/ Louis Solferino     Name: Louis P. Solferino       ACCEPTED this 10th
day of August, 2015,     on behalf of Event Cardio Group Inc.           By: /s/
John Bentivoglio     Name: John Benticoglio     Title: President    

 





